Williams, Judge,

(dissenting):

The majority opinion concedes that the testimony is too *396vague and. uncertain to prove the alleged oral trust agreement between Hiram Lynch and his father. a¿id it is not necessary for me to refer to it, further than to add, that if it stood un-contradicted and could be given full faith and credit, it is not of that full, clear and unquestionable character required to establish a parol trust. Troll v. Carter, 15 W. Va. 567; and Cassady v. Gassady, 74 W. Va. 53. But the opinion supplies the lack of direct proof, by the interpretation which it places upon Hiram Lynch’s subsequent declarations and acts which, it is said, are inconsistent with any other theory of the ease than that of a trust. That construction is not warranted, in my opinion, by the clearly established facts. His alleged admissions are either denied, or fully and satisfactorily explained by him. Moreover, if they could be regarded as proven, they are as uncertain, respecting the alleged trust, as the testimony of Mrs. Barbee, who is the only witness who professes to have heard the matter of the purchase of the Wesley C. Lynch farm discussed between her brother and her father, before the deed therefor was made to her brother, and are not sufficient to prove an oral trust agreement. The most explicit evidence respecting Hiram Lynch’s so-called admissions that his sisters were jointly interested with him, is found in the testimony of Judge C. W. Lynch. Although Judge Lynch is unable to fix the date of the conversation, it is evident from the character of his testimony that it occurred after Hiram Lynch had paid off all the liens on the land and, therefore, many years after he had purchased it. This testimony was produced by the plaintiffs, and it is so thoroughly convincing that Hiram Lynch was prompted by' generous motives, and not by considerations of any legal obligation, to share his good fortune with his sisters, that I here quote the most material part of it. Judge Lynch says: “I am not sure that he (Hiram Lynch) discussed those plans with me more than once, but he did at one time tell me in my office on Court Street that his sisters had helped him in many ways in carrying the debt which was a lien upon the land, that he thought it proper, and his intention was to convey to them an interest in the property equal to his interest, or in other words, he was by deed to convey to them, *397to each of tbem an equal one-tbird interest so that the three of them would own the land together. He told me that he did that, because as I have said, they helped him to bear the burden of the indebtedness and assisted him in paj-ing the interest on it on that indebtedness, and that as the land itself, the proceeds of the land itself had liquidated the indebtedness, that in his judgment he thought it right and proper that they should have an interest in it equal with him, and asked me what I thought about it, not in a legal sense, as T understood it, but in a business sense; aud I remember I commended his purpose and plans and thought it was the right and proper thing to do.” There is not the slightest intimation here that Hiram Lynch wished to discharge a legal obligation to his sisters, or that he recognized any such obligation. It elearly appears that his only reasons for wishing to make a deed to them for an interest in the land were, .(1) that they had helped him when in straitened circumstances, and (2) that he had been fortunate in finding oil in the land. This testimony is more beneficial than hurtful to Hiram Lynch; it does not, in the slightest degree, tend to prove that he was a trustee for himself and sisters, but it does show that he possessed some generous impulses, notwithstanding the majority of the-court seem to think him incapable of such emotions.
No deed was ever made, nor do I think the evidence is sufficient to prove that plaintiffs ever had any interest in the land. Mere admissions and oral declarations, that another has an interest in land, are too indefinite and uncertain to establish a trust. Cassady v. Cassady, 74 W. Va. 53.
It is not proven that William B. Lynch caused the title to his land to be placed in his son to be held in trust for all his children, as stated in the syllabus. He never had title to the Wesley C. Lynch place; Hiram bought it, and he accounts for every dollar used in paying for it. Although he was their living with his father he was about thirty years old, and had been working and earning money for himself. He had worked as bookkeeper for a coal mining company, conducted a mercantile business and dealt in calves, sheep and wool, and earned money shipping cattle for his uncle Josiah Lynch. While Ms good fortune in finding oil in the land, thus enab*398ling him to pay off the liens with the money derived from royalties, furnishes full explanation of his generosity toward his sisters, it has no bearing on the merits of plaintiffs’ contention; if they -were really beneficiaries it is not material how the'land was paid for.
That Hiram Lynch, and not his father, bought the farm is proven, not only by his own testimony and the facts that the deed was made to him in fee simple absolute and his oto notes were given for the deferred payments, some of which were made to extend through many years, but also by the testimony of a son of Wesley C. Lynch, who knew of the transaction. The opinion emphasizes the fact that, shortly after the purchase, the dividing fences were remoyed and the two farms were used as one, a fact not material, if true, but which is denied by Hiram Lynch, who says that, when his father pastured some of the land as he sometimes did, he charged him for it, as he did others for whom he frequently pastured stock. Moreover, he proved that, at the time he bought the farm, his father owed him, and filed with his evidence two notes made by his father to him, one for $43.00 and the other for $225,00, both dated in January, 1878, which were never paid.
The home place was sold on July 11, 1887, under a trust deed which his father had placed on it to secure more than $13,000 which he owed to various creditors, and was purchased by the Merchants National Bank, his largest creditor, at the price of $7,800. Hiram Lynch then later, on August 6, 1887, purchased it from the bank for $9,660, and borrowed $4,000 from R. T. Lowndes, a director of the bank, with which to make the cash payment and buy cattle with which to stock the farm, giving a trust deed on the land and the stock, to secure him and also to secure his notes for the deferred payments on the land. Not one dollar of the purchase money was supplied by his father, who was then utterly insolvent. Title to the land had passed from his father before Hiram purchased from the bank, and his father had no interest in the purchase. Hiram Lynch is. fully supported, not only by the facts which call for the clearest kind of evidence to overthrow them, but also by the testimony of Mr. *399Lowndes whose recollections of tbe transactions are very clear. Mr. Lowndes swears be first mentioned tbe matter of buying tbe farm to Hiram Lymeh and induced bim to buy, agreeing to finance bim, wbicb he did. lie further says no one else, so far as he knew, was interested in the purchase with T-Tiram
That his brothers-in-law, the husbands of plaintiffs, assisted him in carrying his burden of debt for a long time, is admitted, but they did it by lending him money on his own credit, and not because their wires had, or thought they had any interest in the land. He executed his notes to them, at the time, for all the money he bom-owed, and has since paid off those notes with interest, and exhibits the notes executed to Clayton, aggregating about $1,500 all endorsed by Clayton “paid”, in the year 1900, ten years before this suit was brought. The money he borrowed from the Barbees aggregated something over $600, and was paid in 1894 and prior thereto, long before oil was discovered in the land. He exhibits stubs of checks winch were used in making the payments; and these payments are not denied. His letters to Clayton concerning the oil lease, and his furnishing him a copy of the lease are perfectly consistent with his claim of absolute ownership of the land. He then owed Clayton about $1,500, and wanted to satisfy him that he had a good prospect of being able to pay him soon. This is the most natural and reasonable interpretation to give his act; and the reason he was not as careful to inform the Barbees is because he then owed them nothing.
Among the numerous letters, appearing in the record, which passed between Hiram Lynch and his sisters, many of them containing importunate requests for assistance from Mm, and complaining of sickness in their families and of their imperative need of money, not one of them contains a single expression even intimating that the request for money is based on a legal right to demand it; nor is there a line produced, written by Hiram Lynch wherein he acknowledges they had such right. At one time he had about forty producing oil wells on his land, and the royalties therefrom placed bim in good circumstances, better perhaps than he had ever before hoped for, and he could afford to be generous to *400his sisters who were less fortunate than he, and wished to reward them because their husbands had lent him their hard earned money at a time when he was struggling to discharge a heavy burden of debt and relieve his land of liens. To my mind, his only motive in sending his sisters money at various times, aggregating nearly $20,000 apiece, and in writing them to come and reside on the place, stating that there was enough there for all of them, was brotherly kindness. Hugh S. Bar-bee was a locomotive engineer and had been permanently disabled, in a railroad accident which occurred in 1889, and had become a care, instead of a support, to his wife; and John F. Clayton, who was also a locomotive engineer, had impaired his health by hard work and exposure to severe weather, and these considerations no doubt appealed to his magnanimity. •Is it reasonable that he would have prepared houses on the land for his sisters to live in, before they came, if he had recognized the rights they now assert 1 Hardly; because, if he then acknowledged their interest, he would have known that they had as much right as he, to decide where they should live. His explanation of why the invitation was given them to come is perfectly consistent with his present contention. He conducted a large store, had his farm to look after and much other business to manage, and he wanted their help, and, at the same time, desired to better their situation. The record explains why the Barbees did not remain long; it was not the fault of Hiram Lynch. There is no evidence that he divided the oil royalties with his sisters; he simply sent them some of the money derived from the royalties, there is no evidence of what proportion it was of the royalty he received.
This case does not fall within the principles announced in Kersey v. Kersey, 76 W. Va. 70, which was a suit between brothers over the property of a corporation 'in which they both held stock, thus showing both to be interested in the property when it was sold; nor Bond v. Taylor, 68 W. Va. 317, which was a suit growing out of a previous agreement to buy timber on joint account, for purposes of speculation; nor Lantz v. Tumlin, 74 W. Va. 196, which was a suit growing out of a mining partnership in which both parties had made investments. But it does clearly come within the principles *401declared in Cassady v. Cassady, 74. W. Va. 53; Henderson v. Henrie, 68 W. Va. 562; Crawford v. Workman, 64 W. Va. 10; McClintock v. Loisseau, 31 W. Va. 865; and cases of that, character.
I would affirm the decree.